Citation Nr: 0947353	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a right lung condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1944 to April 
1946.  Service in the Pacific Theatre of World War II and 
award of the Purple Heart Medal is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Procedural history

In an unappealed April 1994 decision, the Board denied the 
veteran's claim for service connection for a pulmonary 
disorder.

In February 2003 the veteran requested that VA reopen and 
reconsider his claim for entitlement to service connection 
for a right lung disorder, to include as secondary to his 
service-connected right back gunshot wound.  In rating 
decisions dated April and June 2003, the RO denied the 
request to reopen.  In a September 2004 rating decision, the 
RO reopened and denied the claim.  The veteran disagreed and 
perfected an appeal.

In a February 2009 decision, the Board remanded the Veteran's 
claim for further procedural development.


FINDINGS OF FACT

1.  In an unappealed April 1994 decision, the Board denied 
service connection for a pulmonary disorder.

2.  Evidence received since the April 1994 decision does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a right lung condition.


CONCLUSIONS OF LAW

1.  The April 1994 Board decision denying service connection 
for a pulmonary disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Since the April 1994 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a right lung disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a lung disorder 
which he claims is due to a service-connected gunshot wound 
he received in combat during World War II.  Specifically, he 
contends that bullet fragments from the gunshot wound lodged 
in his right lung and have caused a right lung disorder 
manifested by his shortness of breath.  

As was described in the Introduction, the claim was 
previously denied in an unappealed Board decision.  Before 
considering the claim on the merits, the Board must initially 
determine whether new and material evidence has been received 
which is sufficient to reopen the claim despite prior 
adjudicative action by the RO which denied the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
The Board will first address preliminary matters.



Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural development.  Specifically, the Board 
ordered VBA to provide notice pursuant to the Court's holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the 
Court found that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim, and 
must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  The Board further noted in the February 
2009 that the Veteran should also be provided notice 
regarding the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which provided that the 
Veteran should receive notice of how VA determines a 
disability rating and an effective date.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board finds that VBA provided sufficient 
notice to be in substantial compliance with the February 2009 
remand order.

The record establishes that the Veteran was provided notice 
in a January 2004 letter of what comprised "new and material 
evidence;" that the previous decision denying his claim for 
service connection for a lung disorder was final; and that he 
had been notified of that decision.  The record further 
establishes that in a letter dated June 2009, the Veteran was 
informed that the claim had been denied because there was no 
evidence that his right lung was affected by his service-
connected bullet wound, and that new evidence needed to 
address that issue.  By informing the Veteran of what 
evidence would be necessary to substantiate the elements 
required to establish service connection which were found 
insufficient in the previous denial, VBA completed the notice 
required by Kent, and thus complied with the Board's February 
2009 order.

The Board notes that the Veteran was not provided notice as 
required by Dingess.  However, as is discussed below, such 
lack of notice is not prejudicial to this Veteran.  Moreover, 
the language of the Board's order was that VBA "should" 
provide the Veteran with Dingess notice.  The use of the term 
"should" as opposed to "must" denoted the Board's 
determination that VBA had discretion to provide the notice.  
Because the lack of notice is not prejudicial to the Veteran, 
the Board finds that VBA substantially complied with the 
February 2009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

As noted above, the Board has determined that the Veteran 
received proper notice as required by the Court in Kent v. 
Nicholson, supra.  The RO sent the Veteran a January 2004 
letter which informed him that he was notified of a decision 
which denied service connection for a pulmonary disorder and 
that the decision was final.  The Veteran was informed that 
in order to reopen his claim, he needed to present new and 
material evidence, and was informed what constituted new and 
material evidence.  The Board notes that the language used in 
the letter substantially follows the regulatory language of 
38 C.F.R. § 3.156.  See the Board's discussion below.  
Additionally, in a letters dated April 2006 and June 2009, 
the RO explained why the Veteran's claim was not supported by 
new evidence.

The RO also provided the Veteran with notice in the January 
2004 letter that the evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The notice was prior to the date of the last 
adjudication of the veteran's claim in September 2004.  Thus, 
the veteran had a meaningful opportunity to participate in 
the adjudication of his service connection claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

As noted above, the Veteran was not specifically informed of 
how VA determined a disability rating and an effective date.  
However, the Board notes that the Veteran was not prejudiced 
because the RO denied service connection.  Thus, the issues 
of an effective date and a disability rating are not material 
to the issue at hand.

In a claim seeking to reopen a previously denied claim, VA's 
statutory duty to assist a claimant is limited.  For example, 
the Court has held that VA's duty to assist by providing a 
medical examination or opinion does not apply to new and 
material evidence claims.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 
(2007). However, once a claim is reopened, statutes require 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the their claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

In this case, as is more thoroughly discussed below, the 
evidence required to reopen the claim would be evidence that 
the Veteran's current lung disorder is related to his 
service-connected gunshot wound.  VA is not required by 
statute to provide a medical examination or seek a medical 
opinion to establish that issue.  Moreover, the Board 
observes that VA has obtained the Veteran's service treatment 
records to the extent that they exist, and all private and VA 
records identified by the Veteran which may tend to support 
his claim.  Accordingly, the Board finds that under the 
circumstances of this case VA has satisfied the notification 
and duty to assist provisions of the law and that no further 
actions pursuant to the VCAA need be undertaken on the 
Veteran's behalf.

The Board further observes that the Veteran's service records 
have been determined to be destroyed in a fire which occurred 
at the National Personnel Records Center (NPRC).  The RO 
tried to locate the service records, but was not successful. 
See Hayre, supra.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records. See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006) [there is no "adverse presumption" where records have 
been lost or destroyed while in government control which 
would require VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].  In 
this case, the fact of the missing records does not lower the 
legal standard for reopening a previously denied claim.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran elected on his February 2006 VA Form 9 
not to present evidence and argument in support of his claim 
at a hearing before a Veterans Law Judge.    



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finality/new and material evidence

Board decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1100 (2009).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The 'old' evidence

The evidence considered by the Board in the April 1994 
decision included evidence of a March 1945 bullet wound; an 
April 1945 Service Treatment Record (STR) showing the Veteran 
had "no cough" and "no respiratory difficulty;" an April 
1946 STR indicating that the Veteran's lungs were normal; 
treatment notes from November 1947, November 1986, and x-ray 
results from February 1990 all indicating the Veteran had no 
pulmonary disorder; and, a September 1990 VA medical 
examiner's report indicating the Veteran complained of 
shortness of breath on exertion and activity, but finding no 
abnormalities, normal spirometry and arterial blood gases, 
and no pulmonary pathology related to his gunshot wounds.  

The April 1994 Board decision

The Board found that the evidence did not support a finding 
that a chronic pulmonary disorder manifested during service, 
and further found that there was no evidence of record 
showing a "current pulmonary pathology related to the 
Veteran's service-connected shell fragment wound."  The 
Veteran did not appeal the decision.



Newly submitted evidence

Evidence submitted since the April 1994 decision includes VA 
treatment records indicating that in April, August and 
November 2000, and in December 2001, September 2002, and 
January 2003, Dr. J determined the Veteran's lungs were 
clear.  A November 2000 x-ray report resulted in a finding of 
"no acute abnormality of the heart or lungs."  April 2003 
VA examiners determined that the Veteran's respiratory system 
showed "bilateral breath sounds clear to auscultation; no 
wheezes, rhonchi, or rubs, inspiritory or expiratory."  An 
April 2003 VA x-ray examiner reported that the Veteran's 
"pulmonary vasculature is not congested; several punctuate, 
metallic shrapnel fragments are seen in the posterior right 
hemithorax; and lungs are clear of localized infiltrate or 
atelectasis, there are no pleural effusions and no acute 
cardiopulmonary processes."  A May 2004 x-ray report stated 
the x-rays showed "numerous retained metallic foreign bodies 
in right thoracic area."  A June 2004 CT scan from a private 
hospital reported "right lower lung zone shows a nodular 
lesion which is indeterminate."  A January 2005 VA medical 
treatment report indicates the Veteran had "clear breath 
sounds, air entry equal and bilateral, no crackles or 
rhonchi."  

Analysis

As indicated in the Introduction, the Board denied the 
Veteran's claim for service connection for a pulmonary 
disorder in an April 1994 decision which was not appealed by 
the Veteran.  That decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2009).  
The Veteran now seeks to reopen his claim.  

As explained above, the Veteran's claim for service 
connection for his right lung condition may only be reopened 
if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  

The April 1994 decision in essence denied the Veteran's claim 
because of lack of evidence of Hickson elements (1), (2) and 
(3): (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  

After a review of the entire record, the Board finds that 
there is still no evidence of a current diagnosis of a lung 
disorder.  There is no doctor's opinion that the Veteran 
suffers from such a disorder.  Indeed, the April 2003 
examiner noted that the Veteran was "able to walk the length 
of the hall at my pace without difficulty, shortness of 
breath, or dyspnea on exertion . . . there is no dyspnea on 
exertion or shortness of breath noted during the exam."  The 
examiner concluded that the Veteran's complaints of shortness 
of breath were "greater than objective findings."  The 
examiner found there was no evidence of any respiratory or 
pulmonary disease or pathology and made no diagnosis of any 
disorder.

The Board observes that the Veteran contends that the June 
2004 CT scan results from St. Joseph's Hospital comprise new 
and material evidence sufficient to reopen his case.  The 
results indicate a nodular lesion on the right lung "which 
is indeterminate."  While this provides the results of a 
different diagnostic test, the fact remains that it does not 
comprise a diagnosis of a respiratory or pulmonary disease or 
pathology.  

The Veteran's representative has asserted that the Veteran 
has complained of shortness of breath and other symptoms of a 
lung disorder since he was discharged from service.  However, 
the record does not establish this.  The record before the 
Board establishes that the first time the Veteran talked to a 
health provider about his pulmonary condition was in 
September 1990 when he stated that about two years before, he 
began to notice shortness of breath on exertion.  Moreover, 
the statements of the Veteran in the record from the time of 
his discharge to the April 1994 decision were of record and 
do not now comprise new evidence.  These were previously 
considered by the RO and, therefore, the Veteran's recent 
statements are not new and can not support his claim to 
reopen.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
To the extent that the representative is now arguing that new 
statements by the Veteran that he had shortness of breath 
from discharge, the Board observes that such statements are 
not sufficient to reopen a claim.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108." Thus, the Veteran's statements 
are not sufficient to reopen the claim.

With regard to the Board's 1994 decision that the Veteran was 
not entitled to secondary service connection, the Board 
essentially found that Wallin elements (1) and (3) were not 
established; that is, (1) evidence of a current disability, 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin supra.  As noted above, the Veteran 
has argued that a June 2004 imaging report from St. Joseph's 
Hospital states that the Veteran's lung condition was due to 
residuals of his gunshot wound.  The report does not support 
the Veteran.  It does not establish that a current lung 
disorder exists, and does not establish that the residuals 
have caused a lung disorder.  

There is no other newly submitted evidence which tends to 
address whether the Veteran's service-connected gunshot wound 
residuals have caused any lung disorder.  For those reasons, 
the Veteran's argument fails.

In sum, the Board finds that there is no new evidence of a 
diagnosis of a respiratory or pulmonary disease or pathology, 
and there is no new evidence of a nexus between either an 
event during service or the service-connected gunshot wound 
and any lung disorder.  Thus, there is no "new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim."  
See Evans supra.  In the absence of such evidence, the 
Veteran's claim may not be reopened.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The benefits 
sought on appeal remain denied.




ORDER

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for a 
right lung condition is not reopened.  
The benefit sought on appeal remains denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


